Citation Nr: 0605123	
Decision Date: 02/23/06    Archive Date: 03/01/06

DOCKET NO.  04-31 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active duty from November 1967 to November 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied service connection for 
PTSD.  

In March 2005, a hearing was held before the undersigned 
Veterans Law Judge who was designated by the Chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7107(c) (West 
2002).  A transcript of that hearing is of record.  


FINDINGS OF FACT

1.  The RO has satisfied its duty to notify and assist the 
veteran, and has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal. 

2.  The veteran has a current diagnosis of PTSD linked to a 
claimed stressor in service.

3.  The veteran did not engage in combat with the enemy.

4.  The veteran's claimed noncombat stressor is corroborated.


CONCLUSION OF LAW

PTSD is the result of active service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA - The Duty to Inform and Assist the Veteran

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) applies in this case.  38 U.S.C.A. § 5100 et seq. 
(West 2002).  VCAA applies to any claim for benefits received 
by VA on or after November 9, 2000, as well as to any claim 
filed before that date but not decided by the VA as of that 
date.  The VCAA enhanced VA's duty to assist a claimant in 
developing facts pertinent to his claim, and expanded VA's 
duty to notify the claimant and his representative, if any, 
concerning certain aspects of claim development.  VA 
promulgated regulations that implement these statutory 
changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).  

Without deciding whether the notice and development 
requirements of VCAA have been satisfied in the present 
case, it is the Board's conclusion that this does not 
preclude the Board from adjudicating the appellant's claim 
for service connection.  This is so because the Board is 
taking action favorable to the veteran; a decision at this 
point poses no risk of prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993), Mayfield v. 
Nicholson, 19 Vet. App. 103, 120-21 (2005); VAOPGCPREC 16-
92, 57 Fed. Reg. 49,747 (1992). 

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002).  The 
regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d) (2005).  Service connection for PTSD 
requires: (1) medical evidence diagnosing PTSD, (2) medical 
evidence establishing a link between current symptoms and an 
in-service stressor, and (3) credible supporting evidence 
that the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).

With respect to the first element (a diagnosis of PTSD), the 
Court has held that "a clear (that is, unequivocal) PTSD 
diagnosis by a mental-health professional must be presumed . 
. . to have been made in accordance with the applicable DSM 
[Diagnostic and Statistical Manual of Mental Disorders] 
criteria as to both the adequacy of the symptomatology and 
the sufficiency of the stressor."  Cohen v. Brown, 10 Vet. 
App. 128, 139 (1997).  Moreover, the Court concluded that 
"under the DSM-IV, the mental illness of PTSD would be 
treated the same as a physical illness for purposes of VA 
disability compensation in terms of predisposition toward 
development of that condition."  Id. at 141 (incorporating 
the "eggshell plaintiff" rule to service connection 
awards).  

In interpreting the now third element (an in-service 
stressor), the Court determined that the evidence necessary 
to establish that the claimed stressor actually occurred 
varied depending on whether it could be determined that the 
veteran "engaged in combat with the enemy."  38 U.S.C.A. 
§ 1154(b) (West 2002).  The Court held that "[w]here it is 
determined, through recognized military citations or other 
supportive evidence, that the veteran was engaged in combat 
with the enemy and the claimed stressors are related to such 
combat, the veteran's lay testimony regarding claimed 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development for corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be 'satisfactory,' e.g., credible, and 
'consistent with the circumstances, conditions, or hardships 
of [combat] service'."  Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993); 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f) 
(2005); see also Gaines v. West, 11 Vet. App. 113 (1998) 
(determination of whether veteran engaged in combat with 
enemy is particularly significant in PTSD cases).  

If the "claimed stressor is not combat related, a veteran's 
lay testimony regarding in-service stressors is insufficient 
to establish the occurrence of the stressor and must be 
corroborated by 'credible supporting evidence'."  Cohen, 10 
Vet. App. at 142 (citing Moreau v. Brown, 9 Vet. App. 389, 
395 (1996); Doran v. Brown, 6 Vet. App. 283 (1994)).  While 
the sufficiency of a stressor is a medical determination, the 
existence of a stressor is a question of fact within the 
purview of the Board.  See West v. Brown, 7 Vet. App. 70, 79-
80 (1994).  "Credible supporting evidence" cannot, as a 
matter of law, consist solely of after-the-fact medical nexus 
evidence.  See Cohen v. Brown, 10 Vet. App. 128 (1997); 
Moreau v. Brown, 9 Vet. App. 389 (1996); and Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).  

Decision

The veteran's personnel records show that he served at Udorn 
Airfield in Thailand during the Vietnam war.  His military 
occupation was as a jet engine mechanic.  The veteran was 
provided a comprehensive VA PTSD examination in February 
2003.  The claims file was reviewed as well as the veteran's 
military history.  He told the examiner that he served at 
Udorn Air Force Base in Thailand near the Laotian border 
where he worked as a perimeter guard.  He stated that he was 
in contant fear.  He had two friends that were killed in an 
accident working on the flight line in the dark when a plane 
came in.  After that he drank himself to sleep every night 
for years and years.  The examiner noted that the veteran's 
exposure to stress in Thailand was considered high.  He 
denied any military history of disciplinary infractions or 
other adjustment problems, and denied any post military 
trauma or associated stressors.  Currently he was employed 
full time at a construction material company and denied any 
current social relationships, activities and leisure 
pursuits.  His current psychosocial functional status was 
considered impaired.  

On mental status examination, the veteran noted frequent 
intrusive thoughts and recollections about his military 
experiences in Thailand.  He described nightmares where he 
would wake up sweating, flashbacks from extreme heat which 
would cause him to recall his service overseas and fill him 
with a sense of doom and dread, and a tendency to isolate 
himself from others as well as being avoidant of television 
shows and movies related to the Vietnam era.  He noted 
feelings of alienation and would not trust anybody.  He 
described an inability to get emotionally close to others.  
He took over-the-counter sleep aids to help him sleep.  He 
manifested hypervigilant behavior commenting that he was up 
all the time walking and looking, and always had to have his 
back to the wall if he was out somewhere.  He also described 
feelings of rage and survivor guilt.  The examiner concluded 
that the current symptoms along with the veteran's military 
experiences in Thailand were consistent with the diagnosis of 
post-traumatic stress disorder, and that this diagnosis 
conformed to the DSM-IV.

The above VA examination meets two of the three requirements 
for service connection for PTSD.  He has a current diagnosis 
of PTSD, and this diagnosis is linked to the stressful 
incident of his service at Udorn Air Field in Thailand.  
38 C.F.R. § 3.304(f).  

The only remaining question is whether there is credible 
supporting evidence that the stressor occurred.  This last 
element varies depending on whether it is determined that the 
veteran engaged in combat with the enemy.  38 U.S.C.A. 
§ 1154(b).  In this case, the veteran does not argue, and the 
evidence, including a review of the information contained in 
the veteran's personnel file (DA Form 20) and his discharge 
(DD Form 214), does not show that he participated in combat.  
In addition, the claimed stressors are not related to combat.  
As such, the occurrence of the stressor or stressors must be 
corroborated.  Cohen, 10 Vet. App. at 142.  This need not be 
only from service records, but may be from other sources.  
Dizoglio, 9 Vet. App. at 166.

VA has been unable to verify the specific factual events 
claimed by the veteran to have occurred at Udorn Air Base in 
Thailand based on the information provided.  The Board is 
aware that the veteran's description of his stressors is 
somewhat vague; however, this is not unexpected given the 
long period of time which has elapsed since his service in 
Thailand.  

The Court has held that the requirement in 38 C.F.R. § 
3.304(f) for "credible supporting evidence" means that the 
"appellant's testimony, by itself, cannot establish the 
occurrence of a noncombat stressor."  See Moreau v. Brown, 9 
Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996); see also Cohen, 10 Vet. App. at 147.  In 
this regard, the Board finds that the veteran's testimony is 
highly credible.  Given the veteran's general statement that 
he was in constant fear during his time in Thailand, and the 
VA examiner's statement linking the veteran's PTSD symptoms 
to his military experiences in Thailand, the Board finds that 
the DA Form 20 personnel records showing that the veteran 
actually served at Udorn Air Base in Thailand during the 
Vietnam war is substantially corroborating evidence of this 
general stressor.  Resolving all doubt in his favor, the 
veteran's currently diagnosed PTSD cannot be dissociated from 
his experiences in service.  The veteran has met all three 
requirements for service connection for PTSD.  38 C.F.R. 
§ 3.304(f).  The evidence supports the claim and service 
connection for PTSD is granted. 


ORDER

Service connection for PTSD is granted.


____________________________________________
JEFF MARTIN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


